Citation Nr: 0918766	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-12 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for residual weakness of the quadriceps muscles due 
to a gunshot wound with a fractured left distal femur and 
retained foreign bodies.  

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for partial left foot drop as secondary to the 
service-connected disability of residuals of a gunshot wound 
of the left thigh. 

3.  Entitlement to an increased initial evaluation in excess 
of 10 percent for residual scars of a gunshot wound of the 
left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 until August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and December 2002 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Board first considered the issue of entitlement to an 
increased evaluation for residual weakness of the quadriceps 
muscles due to gunshot wound with fractured left distal femur 
and retained foreign bodies in August 2003 and remanded the 
claim for additional development.  In June 2008, the Board 
again considered the evaluation of muscle injuries and 
increased initial ratings for nerve deficits and scars.  The 
Board remanded all claims for additional development, and 
they are now before the Board for adjudication. 

The veteran testified before the Board sitting at the RO in 
March 2008.  A transcript of the hearing is associated with 
the claims file. 


FINDINGS OF FACT

1.  A gunshot wound of the left thigh was deep and 
penetrating with entry and exit wounds and retained foreign 
metallic fragments but with no explosive effects and no 
prolonged infection.  There were partial fractures of the 
femur in two locations but no shattering of the bone.  
Residuals are moderately severe and include well healed 
fractures with no bone fragments, retained metallic 
fragments, some loss or damage to underlying muscle tissue, 
and mild muscle weakness but no tendon damage, quadriceps 
muscle herniation or atrophy, and no loss of knee function.  
The Veteran uses a footdrop brace and cane for ambulation and 
medication for pain.  

2.  Residuals of peroneal nerve damage secondary to the 
gunshot wound are manifested by moderate incomplete paralysis 
with partial left foot drop, moderate limitation of 
dorsiflexion of the left ankle, and mild limitation of 
plantar flexion.   
The Veteran requires the use of a dropfoot brace, walks with 
a limp, and is unable to run, walk for extended distances, 
stand for extended periods of time, or operate a motor 
vehicle.  There is no loss of range of motion of the ankle in 
eversion or inversion and no functional loss at the knee or 
hip.  There is some sensory loss without functional 
impairment. 

3.  Residual scars from a gunshot wound to the left thigh are 
a 20 centimeter well- healed, non-adherent surgical scar on 
the anteromedial aspect of the left thigh and a three by one 
centimeter well-healed entry wound scar on the anterior 
aspect of the same thigh.  The long scar is greater than 39 
square centimeters and deep without impairment of motion.  
The entry wound scar is less than 929 squared centimeters, 
superficial, stable, not painful on examination, and does not 
impair motion.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residual weakness of the quadriceps muscles due to a gunshot 
wound with fractured left distal femur and retained foreign 
bodies have not been met at any time during the period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R  §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5314 (2008). 

2.   The criteria for a rating in excess of 20 percent for 
partial left foot drop as secondary to the service-connected 
disability of residuals of a gunshot wound of the left thigh 
have not been met at any time during the period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71, 4.124a, Diagnostic Code 8521 
(2008). 

3.   The criteria for a rating in excess of 10 percent for 
residual scars of the gunshot wound of the left thigh have 
not been met at any time during the period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.71, 4.124a, Diagnostic Codes 7801-7805 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For the increased-compensation claim for muscle deficits, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.  

The Veteran was granted service connection and a 30 percent 
rating for residual muscle deficits from a gunshot wound of 
the left thigh in November 1982.  The Veteran's current claim 
for an increased rating was received in September 1999 and 
the RO denied an increased rating in February 2000, prior to 
enactment of the current section 5103(a) requirements in 
November 2000.  As the § 5103(a) notice was not mandated at 
the time of the initial decision, the RO did not err in not 
providing such notice.  However, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In May 2004 and March 2006, the RO provided notice that did 
not meet the requirements because the notices addressed 
disabilities for which service connection had not yet been 
granted.  However, in August 2008, the RO provided notice 
that met the requirements including a description of the 
applicable rating criteria and readjudicated the claim in a 
March 2009 supplemental statement of the case.  Furthermore, 
in a March 2008 hearing, the Veteran discussed his current 
thigh muscle, nerve, and scar symptoms and their effect on 
his occupation and daily life.  Therefore, the Board 
concludes that the notice provisions of the law have been met 
and that any timing errors have not affected the essential 
fairness of the adjudication.  

For the claims for increased initial evaluations following 
the grant of service connection for nerve deficits and scars, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  
Accordingly, no further duty to notify was applicable once 
service connection had been granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as a U.S. Army power generation and 
vehicle mechanic.  He sustained a gunshot wound to the left 
thigh in January 1981 while on authorized leave and not due 
to misconduct.  He contends that the muscle, nerve, and scar 
residuals of the gunshot wound are more severe than are 
contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).  Since the veteran timely appealed the rating 
initially assigned for the nerve and scar disabilities, the 
Board must also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). 

Muscle Injury

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R.
§ 4.55(a).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. 
§ 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tone 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intramuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side. 38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability: (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

Injuries to muscle group XIV warrant a noncompensable rating 
if slight, 10 percent if moderate, 30 percent if moderately 
severe, and 40 percent if severe.  There is no higher 
schedular rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.  
The Board concludes that this diagnostic code is most 
appropriate as it addresses an injury to the anterior thigh 
group and the muscles affecting the extension of the knee.    

Service treatment records showed that the Veteran sustained a 
close-range shotgun wound in the anterior left thigh in 
January 1981.  The wound was penetrating with X-ray 
indications of multiple retained metallic fragments.  The 
wound was debrided with no prolonged infection.  There were 
injuries to the left superficial femoral artery and vein 
which were surgically repaired with no residual vascular 
compromise.  The Veteran also sustained non-displaced 
fractures in two locations of the distal femur and partial 
injury to the femoral and peroneal nerves with residual left 
dropfoot.  Initially, the Veteran was unable to dorsiflex the 
large toe and experienced numbness over the surgical area and 
weakness in dorsiflexion of the left ankle such that he 
required the use of a dropfoot brace.  There were no 
significant knee or hip abnormalities.  The Veteran received 
a medical discharge. 

In March 1982, a VA examiner noted that X-rays continued to 
show multiple pellets in the left thigh.  The examiner noted 
residual muscle weakness and some numbness but that the 
fractures had healed and that there was no significant nerve 
damage.  The Veteran walked with a slight limp, was unable to 
run, and had difficulty climbing stairs.  In November 1982, 
the RO granted service connection and a 
30 percent rating for muscle injury under Diagnostic Code 
5314.  

In August 1999, VA primary care examiners noted that the 
Veteran sought treatment for the first time at that clinic 
for left leg and knee pain.  The examiner noted the history 
of the gunshot wound, some soft tissue deformity of the left 
thigh, possible herniation of some muscle tissue, and partial 
left foot drop.  One examiner prescribed compression 
stockings. 

The RO received the Veteran's claim for an increased rating 
for the residuals of the gunshot wound in September 1999.  
 
The file contains copies of medical records associated with 
the Veteran's claim for Social Security Administration (SSA) 
and federal government employee disability benefits.  A 
private physician noted that he examined the Veteran in July 
1997 and in October 1999 for left leg pain and swelling.  The 
physician noted decreased range of dorsiflexion of the left 
foot but no acute disease process.  In April 2000, a private 
physician performed an SSA disability examination and noted 
the Veteran's reports of left thigh pain for twenty years.  
The physician did not note an awareness of the gunshot wound.  
The physician noted that the Veteran was fully ambulatory 
without assistive devices and had a normal range of motion of 
the left knee and ankle.  The physician stated that the 
Veteran was able to perform work related activities such as 
standing, sitting, carrying, and lifting.  In May 2000, the 
Social Security Administration granted disability benefits.  
The decision of the adjudicator is not of record.  However, 
clinical records used in the adjudication were obtained and 
show that the Veteran was under treatment for mental health 
and substance abuse disabilities as well as residuals of the 
gunshot wound.  

In April 2002, a VA examiner noted a review of the claims 
file and the Veteran's reports of daily pain in the left 
thigh, ankle, and large toe.  The Veteran reported 
intermittent use of a cane for ambulation.  The examiner 
noted marked tissue loss, entry and exit wounds, some 
herniation of muscle tissue, decrease in muscle function due 
to weakness, and partial left foot drop.  There were some 
adhesions but no tendon damage, swelling, or indications of 
bone disease, and X-rays showed no bone or metallic fibers.   
In December 2002, the RO continued a 30 percent rating for 
moderately severe muscle damage.  The RO also granted service 
connection and initial ratings of 20 and 10 percent 
respectively for nerve deficits and scars, effective in 
September 1999, the date of receipt of the claim for an 
increased rating.  The combined rating was 50 percent.  
Ratings for the nerve and scar disabilities are discussed 
separately below. 

In a May 2004 letter, the Veteran's spouse stated that the 
Veteran limped badly and lost sleep as a result left leg 
weakness and pain.   

In June 2004, a VA examiner noted the Veteran's reports of 
left leg swelling, pain, and an inability to sleep on his 
back.  He also reported that he was unable to run, could not 
stand for extended periods of time, and was unable to drive 
an automobile.  He reported that he had not received regular 
VA medical care since 1999.  He reported that he did receive 
care from a private physician who obtained a magnetic 
resonance image but did not call him to discuss any problems.  
The examiner noted that the Veteran wore a foot-drop brace, 
walked with a limp, and was limited in ankle dorsiflexion to 
five degrees.  The examiner noted no quadriceps atrophy.  X-
rays showed innumerable metallic pellets in the lower left 
thigh and multiple metallic surgical clips.  The examiner 
evaluated the residuals of the gunshot wound as moderate with 
the use of a brace for mild foot drop and retained metallic 
fragments.  

In January 2005 a VA physician noted a review of the claims 
file and the history of the occurrence and treatment of the 
gunshot wound in service.  The physician noted the Veteran's 
report that he worked at a desk job for the Postal Service 
from 1986 to 1999.  The Veteran reported that he did not have 
to change duties because of his left leg injury, and that his 
medical retirement was not based on his left leg disability.  
The Veteran reported that he wore a brace daily, used a cane 
for ambulation, could walk two to three blocks, and used 
medication for pain. The physician noted a mildly abnormal 
gait and limp on the left leg.  There was a mild defect in 
the left quadriceps accentuated by motion of the left leg 
with minimal muscle weakness with severely decreased 
dorsiflexion of the left ankle.  The physician diagnosed mild 
damage and functional loss to the quadriceps. 

In July 2005, a private physician noted the Veteran's reports 
of left knee and calf pain and diagnosed left leg deep vein 
thrombosis.  In July 2006, a VA physician reviewed the claims 
file and discussed the history of the gunshot wound, the 
Veteran's occupational history, and his current pain symptoms 
including the use of pain medication.  The physician noted 
mild calf tenderness and mild edema of the left lower 
extremity near the ankle and noted that the Veteran was 
unable to walk on heels or toes.  He concurred in the 
diagnosis of deep vein thrombosis and stated that the 
disorder was at least as likely as not secondary to the 
gunshot wound.  In August 2006, the RO granted service 
connection and a 10 percent rating for this disorder, 
effective the date of the examination.  The combined rating 
was 60 percent for all residuals of the gunshot wound.  

In a May 2008 Board hearing, the Veteran stated that he 
continued to wear support stockings, use pain mediation, and 
use a leg brace and cane for ambulation.  He stated that he 
was unable to dorsiflex his left ankle or large toe.  His leg 
pain was aggravated by cold weather but he obtained some 
relief with hot soaks.  He stated that he was unable to drive 
an automobile, walk one block, and stand for more than five 
minutes.  He stated that since the last examination, his 
muscle weakness had become worse and that his leg disability 
affected his sexual activities.  He further stated that he 
received continued care for deep vein thrombosis from the 
private physician who examined him in July 2005.  

In December 2008, the VA physician from January 2005 again 
examined the Veteran and noted a review of the claims file 
including the history of the injury and all previous 
examinations.  The physician noted that the Veteran continued 
to experience swelling and pain in the lower leg and used 
medication for pain and for the vascular disorder.  The 
physician noted no quadriceps muscle atrophy.  There was 
moderately decreased push-off with the left great toe and 
partial foot drop.  There was no tendon damage or muscle 
herniation.  There was normal range of motion of the knees 
and ankles including normal dorsiflexion of the left ankle 
without pain.  An X-ray showed retained metallic pellets in 
the lower thigh and calcification at the distal femur.  The 
physician diagnosed mild weakness in muscle Group XI 
associated with plantar flexion of the foot with decreased 
function and push-off of the left great toe and a small 
tissue defect of the left rectus femoris and muscle group XIV 
with normal extension of the left knee.  The physician stated 
that there was no clinically significant quadriceps weakness 
and no evidence that the metallic fragments created 
functional loss.    

The Board concludes that a rating in excess of 30 percent for 
residual weakness of the quadriceps muscles due to gunshot 
wound with fractured left distal femur and retained foreign 
bodies is not warranted at any time during the period covered 
by this appeal.  The records of immediate treatment after the 
injury show that the wound was a deep and penetrating with 
entry and exit wounds and retained foreign metallic fragments 
but with no explosive effects.  Damage was sustained to the 
vascular vessels in the area but surgical repair was 
successful with no residuals.  There was no prolonged 
infection.  There were partial fractures of the femur in two 
locations but no shattering of the bone which is now well-
healed with no bone fragments. Since the injury, examiners 
have noted some loss or damage to underlying muscle tissue 
and mild muscle weakness but no tendon damage, quadriceps 
muscle herniation, atrophy, and no loss of knee function.  
The Board concludes that the injury to muscle group XIV is 
best described as moderately severe.  

A higher rating for a severe muscle injury is not warranted 
because there was no prolonged infection, explosive effects, 
or intramuscular adherence or binding.  There is no severe 
impairment of function of the muscles of the thigh.  The 
Board notes that the veteran's drop-foot deficit is the 
result of nerve damage and is addressed in a separate rating.  
Although the criteria for severe injury include the presence 
of retained metal fragments, examiners have noted no 
significant impact of these fragments on function.  The Board 
also considered the Veteran's symptoms of pain, fatigue, and 
lack of endurance related to the thigh injury but also notes 
that the symptoms are associated with a lower leg venous 
deficit that is separately rated.  In view of the Veteran's 
overall level of discomfort and loss of function, the Board 
concludes that the combined ratings for thigh muscle 
weakness, nerve damage, and deep vein thrombosis adequately 
address the current loss of function, pain, and fatigue.  

Partial Left Foot Drop 

The veteran's partial left foot drop is currently rated under 
Diagnostic Code 8521 which contemplates paralysis of the 
external popliteal nerve (common peroneal).  38 C.F.R. § 
4.124a, Diagnostic Code 8521.  This diagnostic code addresses 
symptoms such as foot drop and slight droop of first 
phalanges of all toes, inability for abduction, adduction, 
and dorsiflexion of the foot, and anesthesia of the entire 
dorsum of the foot.  Under Diagnostic Code 8521 a 10 percent 
rating is for mild incomplete paralysis. A 20 percent rating 
is warranted where there is moderate incomplete paralysis. A 
30 percent rating is assigned for severe incomplete 
paralysis, and a 40 percent rating is for application where 
there is severe complete paralysis of the external popliteal 
nerve manifested by foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Also potentially applicable are the 
diagnostic codes for the anterior tibial nerve (deep 
peroneal) that addresses only dorsiflexion of the foot and 
the anterior cruel nerve (femoral) that addresses paralysis 
of the quadriceps muscles.  38 C.F.R. § 124a. Diagnostic Code 
8523, 8526.  Medical examiners have referred only generally 
to the femoral peroneal nerve and observed loss of 
dorsiflexion and flexion of the large toe.  The most recent 
examiners have noted no quadriceps deficits.  The Board 
concludes that Diagnostic Code 8521 is most applicable 
because it addresses functional impairment in addition to 
dorsiflexion and provides for ratings more favorable to the 
Veteran.  

The words "moderate" and "severe" are not defined in 38 
C.F.R. §§ 4.120-4.124a (2008). As noted, in applying the 
schedular criteria for rating peripheral nerve disabilities, 
the term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  Normal range of motion of the ankle is 20 
degrees dorsiflexion and 45 degrees plantar flexion. 
38 C.F.R. § 4.71, Plate II.  

Service treatment records show that the Veteran experienced 
weakness in dorsiflexion of the left ankle and left great toe 
and decreased sensation along the medial and lateral aspects 
of the foot following the gunshot wound.  He also experienced 
"pins and needles" sensation and numbness of the left leg. 
Nerve conduction and electromyography showed partial injury 
of the femoral and peroneal nerves manifested by left foot 
drop.  The Veteran was provided with a dropfoot brace. 

In March 1982, a VA examiner noted that the Veteran walked 
with a limp, had difficulty climbing stairs, and was unable 
to run.  However, he was able to walk on toes and heels and 
perform deep knee bends.  Thee examiner did not mention the 
use of a brace or symptoms of drop foot.  The examiner noted 
some residual weakness in the quadriceps muscle but no 
evidence of significant nerve damage. 

In August 1999, a VA primary care examiner noted that the 
Veteran experienced partial left foot drop with difficulty in 
plantar and dorsiflexion of the left ankle.  In August 2002, 
a VA examiner noted diminished sensation over the anterior 
medial left leg and partial left foot drop that he described 
as moderate and stable.  In June 2004, a VA examiner noted 
the Veteran's reports of use of the footdrop brace since the 
injury and that he was using his third such device.  He 
continued to walk with a limp.  Dorsiflexion of the left 
ankle was limited to five degrees; plantar flexion was 
normal.  The examiner evaluated the foot drop as mild with no 
quadriceps atrophy.  

In January 2005, a VA physician noted that the Veteran had 
severely decreased dorsiflexion and mildly decreased plantar 
flexion of the left foot but normal range of motion in 
eversion and inversion.  The physician also noted the 
Veteran's reports of nonspecific numbness along the left 
thigh that did not follow spinal nerve distribution.  The 
physician described the footdrop as imposing moderate 
function loss and that the vague numbness was likely due to 
the femoral nerve damage but caused no significant functional 
loss.   

In a March 2008 hearing, the Veteran stated that he continued 
to use a left leg brace and a cane for ambulation.  He stated 
that he was unable to dorsiflex his ankle or move his large 
toe.   He further stated that he experienced pain and 
weakness and was unable to operate an automobile, walk a 
block, or stand for longer than five minutes as a result of 
all left leg deficits including muscle and lower leg vascular 
manifestations.  

In December 2008, the VA physician from January 2005 again 
examined the Veteran and noted a review of the claims file 
including the history of the injury and all previous 
examinations.  The physician noted that the Veteran had been 
diagnosed with deep vein thrombosis of the lower left leg and 
continued to use the dropfoot brace.  The physician measured 
dorsiflexion of the left ankle from zero to 20 degrees and 
plantar flexion from zero to 35 degrees with decreased push-
off by the large toe.  Ankle motion was pain free, and range 
of motion of the knee was normal. 

The Board concludes that initial or staged ratings in excess 
of 20 percent for partial left foot drop is not warranted at 
any time during the period covered by this appeal.  
Femoral and peroneal nerve damage as a result of the gunshot 
wound is manifested by a limitation in dorsiflexion of the 
ankle measured on occasion from five to twenty degrees.  The 
Veteran requires the use of a dropfoot brace, walks with a 
limp, and is unable to run, walk for extended distances, 
stand for extended periods of time, or operate a motor 
vehicle.  However, foot drop is partial and only push off of 
the large toe is also effected.  There is no functional loss 
in eversion or inversion and no functional loss at the knee 
or hip.  There is some evidence of sensory loss without 
functional impairment.  The Board concludes that the 
incomplete peroneal nerve paralysis is best evaluated as 
moderate based on the remaining range of motion of the ankle 
and the degree of functional loss, described by several 
examiners as moderate.  A higher rating for severe incomplete 
paralysis or complete paralysis is not warranted because the 
Veteran is able to ambulate with the aid of assistive devices 
and has some remaining range of motion.  There is no evidence 
that the nerve damage affects the knee or hip.  


Scars

Diagnostic Codes for scars other than on the head, face, or 
neck provide a 10 percent rating for scars that are deep or 
cause limited motion if the scar area exceeds 39 square 
centimeters.  Higher ratings are warranted for scars 
exceeding 77 square centimeters.  A deep scar is one 
associated with underlying tissue damage.  A compensable 
rating is warranted if a scar is superficial and does not 
limit motion if the scar area is 929 square centimeters or 
greater.  A superficial scar is one not associated with 
underlying tissue damage.  A compensable rating is also 
warranted for superficial scars that are unstable or painful 
on examination.  Other scars may be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2008).  

The Board notes that in October 2008 the scar regulations 
were amended effective October 23, 2008, to provide for 
evaluation of burn scars under Diagnostic Codes 7800-7802.  
38 C.F.R. § 4.118, effective October 23, 2008.  Diagnostic 
Code 7803 was eliminated.  Id.  The provisions of Diagnostic 
Codes 7804-7805 remained essentially unchanged.  Id.  The 
Board notes that the regulatory changes only apply to 
applications received by VA on or after October 23, 2008, or 
if the Veteran requests review under the clarified criteria.  
See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board will not consider 
the 2008 changes.  

Service treatment records showed that at the end of 
hospitalization for treatment of residuals of the gunshot 
wound the attending physician noted a 20 centimeter well-
healed, non-adherent incision on the anteromedial aspect of 
the left thigh and a three by one centimeter well healed 
lesion on the anterior aspect of the same thigh.  

In August 2002, a VA examiner noted the same surgical and 
entrance wound scars.  The examiner noted that the 20 
centimeter scar was ragged, depressed, and adhesive.  Color 
photographs were obtained, associated with the claims file, 
and reviewed by the Board.  In June 2004, a VA examiner noted 
that the scars exhibited mild adherence and induration but 
were not painful.  In January 2005, a VA examiner noted that 
both scars were well healed and not adherent to the 
underlying tissue but were hyperpigmented.  In July 2006, a 
VA examiner noted the presence of the long scar and that the 
entrance wound was five by two centimeters, 1.5 centimeters 
deep with induration of the muscle tissue.  The scars were 
hyperpigmented and slightly keloid.  

In a March 2008 Board hearing, the Veteran stated that his 
left thigh scars were constantly painful and ashy and that he 
experienced numbness at the site of the scars.  In December 
2008, a VA physician noted that the scars were superficial, 
well healed, not tender to palpation, not deep, and did not 
interfere with motion.  

The Board concludes that an initial or staged rating in 
excess of 10 percent for scars associated with a shotgun 
wound to the left thigh is not warranted.  Although there is 
no evidence that either scar impairs motion, there is 
conflicting evidence regarding whether the scars are deep, 
adherent, or painful.  One scar was noted as 20 centimeters 
long.  From the photographs and comparison with the entrance 
wound scar noted to be five by two centimeters, the Board 
concludes that the long surgical scar is likely greater than 
39 square centimeters.  Whether classified as deep or as 
superficial, all doubt is resolved in the Veteran's favor and 
the Board concludes that a 10 percent rating is warranted.  A 
higher rating is not warranted because the scar is not larger 
and does not limit movement.  A separate rating for the 
entrance wound scar is not warranted because the scar is 
small and superficial.  The Board places less probative 
weight on the Veteran's hearing testimony that his scars are 
painful because the symptom was not noted on any medical 
examination since the injury.  

The Board considered whether increased ratings for muscle, 
nerve, or scar damage are warranted on the basis of pain, 
fatigue, lack of endurance, and overall deficits in mobility.  
The Board notes that the Veteran had a combined rating of 50 
percent since the date of claim which was increased to 60 
percent, effective July 2005, for deep vein thrombosis 
secondary to the gunshot wound.  In written statements the 
Veteran expressed disagreement with the calculation of 
combined ratings.  However, combined ratings are determined 
using the Combined Ratings Table and not by addition of 
individual rating percentages.  See 38 C.F.R. § 4.25, Table I 
(2008).  The Veteran ambulates with a limp, uses a brace and 
cane, and takes medication for pain.  Although he is unable 
to stand for extended time, walk extended distances, or drive 
an automobile, he is able to accomplish daily activities and 
his leg injury did not impact his job performance as it was 
not the cause of his retirement.  Therefore, the Board 
concludes that the combined rating for all separately 
service-connected residuals of the gunshot wound adequately 
contemplate the level of disability.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular residuals of a gunshot wound 
of the left thigh results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 30 percent for residual 
weakness of the quadriceps muscles due to gunshot wound with 
fractured left distal femur and retained foreign bodies is 
denied.  

An increased initial evaluation in excess of 20 percent for 
partial left foot drop as secondary to the service-connected 
disability of residuals of a gunshot wound of the left thigh 
is denied.

An increased initial evaluation in excess of 10 percent for 
residual scars of the gunshot wound of the left thigh is 
denied.  



____________________________________________
L.M. BARNARD

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


